Citation Nr: 0833706	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  99-19 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
excision of retained fragments of nail bed, right ring and 
little finger.

2.  Entitlement to service connection for a left arm 
disorder.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & S.J.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1998 and a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In February 2001, the Board remanded the appeals for an 
increased rating for a finger disability and for service 
connection for a left arm disorder.  The appeals were 
subsequently denied in December 2002.  In April 2005, the 
Court of Appeals for Veterans Claims (Court) issued an Order 
vacating the Board's December 2002 decision and remanding the 
case to the Board.  The appeals were again remanded by the 
Board in January 2006.  Meanwhile, the veteran had filed a 
claim for an increased evaluation for his bilateral hearing 
loss.  The veteran testified at a hearing in April 2008 
before the undersigned Acting Veterans Law Judge.

In February 2007, the RO issued a memorandum explaining that 
it had been unable to obtain outstanding treatment records 
from the VA medical center in Dallas, Texas.  However, the 
Board has determined that these records were already 
associated with the claims file.  They had been placed in a 
service department records envelope.  The Board has reviewed 
these records.  They contain evidence of multiple complaints 
of left hand and arm troubles in 1998.  As the previously 
considered evidence already shows treatment for the left arm 
in 1998, these records are merely duplicative of evidence 
already in the claims file.  The records contain no reference 
to the veteran's finger disability.  There is also a report 
of a May 1998 VA audiology examination.


FINDINGS OF FACT

1.  Scars on the veteran's right fourth and fifth fingers 
warrant separate evaluations as they vary in manifestation 
and symptomatology.

2.  A service-connected scar of the fifth finger is 
manifested by pain, tenderness, and unstablity, and sometimes 
results in cysts that cause ulceration, swelling, and 
limitation of motion.

3.  A service-connected scar of the fourth finger is 
manifested by pain and tenderness.

4.  A left arm disorder was not shown in service or for many 
years after service and is not shown to be related to service 
or an event of service origin.

5.  The veteran's hearing loss is manifested by average 
puretone thresholds, at 1000, 2000, 3000, and 4000 Hertz, of 
59 decibels in the right ear and 59 decibels in the left ear, 
with speech recognition ability of 92 percent in the right 
ear and 96 percent in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for a scar 
of the fifth finger have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.15, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7804 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for a scar of the right ring finger have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.15, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 7803 (2007).

3.  A left arm disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2007).

4.  The criteria for a compensable disability rating for the 
veteran's service connected bilateral hearing loss are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 4.85-4.86 Diagnostic Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. § 3.159(b)(1) (as amended).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in April 2006 that fully addressed all notice 
elements.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.

With respect to the Dingess requirements, in the April 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that the VCAA letter sent to the 
veteran in April 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below. 

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the April 2006 letter advised the veteran that 
he would be assigned a rating between 0 percent and 100 
percent under 38 C.F.R., Part 4.  He was advised that the 
rating would consider the nature, severity, and duration of 
his condition and symptoms, and the impact of his symptoms on 
employment.  He was also provided an SOC and supplemental 
statements of the case.  As such, it is expected that the 
veteran understood the diagnostic code under which his finger 
disability is rated.  The veteran and his representative were 
told of the rating criteria and asked to provide evidence 
that the disability met the criteria for an increased rating 
for his hearing loss and his residuals of retained fragments.  
He and his representative were also informed that they could 
provide evidence that the disability had affected his daily 
life.  The representative indicated that he understood the 
rating criteria.

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.  Moreover, the veteran 
demonstrated actual knowledge of what was needed to support 
his claim as reflected in hearing testimony.  Specifically, 
he testified that his hand bothers him at work.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted private and VA treatment records.  The veteran 
was afforded a VA medical examination in of his right hand in 
August 2006 and November 2007, for his left arm in February 
1998, and for his hearing loss in August 1991, February 1998, 
May 1998, January 2003, March 2004, August 2006, and November 
2007.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.
Increased Evaluation for a Finger Disability

The veteran lost the distal phalanxes of his fourth and fifth 
fingers following a childhood accident.  He was still 
accepted into the service.  While in service, he developed 
pain in the stumps of both fingers, and in 1975 he had bone 
fragments removed from both stumps.  He also developed a cyst 
in the fifth finger, which was apparently an extrusion of the 
nail that was excised.

As an initial matter, the right fourth finger scar should be 
rated separately from the right fifth finger scar.  Except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25.  One exception to this general rule, 
however, is the anti-pyramiding provision of 38 C.F.R. § 
4.14, which states that evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court held that the described conditions in that case 
warranted 10 percent evaluations under three separate 
diagnostic codes, none of which had a rating criterion the 
same as another.  The Court held that the conditions were to 
be rated separately under 38 C.F.R. § 4.25, unless they 
constituted the "same disability" or the "same manifestation" 
under 38 C.F.R. § 4.14.  Esteban, at 261. The critical 
element cited was "that none of the symptomatology for any 
one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Id. at 262.

In the present case, it is clear that the two scars, while 
caused by the same accident, both have different 
symptomatology.  While the scar on the fourth finger is 
tender and painful, the scar on the fifth finger has resulted 
in at least three cysts, which lead to ulceration, swelling, 
functional impairment and limitation of motion.  Even after 
the last cyst had resolved itself, an October 2005 provider 
found openings in the fifth finger scar.  It has also been 
found to be unstable, while the fourth finger scar is always 
noted to be stable.  In contrast to these symptoms, one 
examiner noted that the fourth finger scar was barely 
noticeable.  Nor would a separate evaluation be prohibited 
under 38 C.F.R. § 4.14 as the two disabilities do not 
constitute the "same symptomatology," given that they 
involve different symptoms on different fingers.  

Having determined that separate evaluations are warranted, 
the next question is determining the appropriate rating 
evaluation for each disability.  The Board has considered 
each scar separately, as is discussed below.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Thus, the Board has considered whether the veteran is 
entitled to staged ratings at any time during the appeal 
period.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, the 
Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).


1.  Fourth Finger

At a February 1998 VA examination, radiologic examination 
found small bony densities that were probably the remnants of 
the bases of the distal phalanges, prominence of the soft 
tissue of both stumps of both fingers, but no underlying 
acute osseous changes.  During a December 2001 addendum to 
the previous opinion, the examiner found the scar on the ring 
finger shows no evidence of being fixed or of ulceration.  
There were no symptoms of pain, tenderness, or functional 
impairment attributable to the scar.  The examiner stated 
that the ring finger did not give the veteran problems and it 
was difficult to even locate the scar.

In October 2005, the veteran was seen by a private provider 
for medical evidence to provide for this disability benefits 
claim.  The right ring finger was noted to have a healed skin 
graft, no nail remnants, be tender at the tip, and have full 
range of motion.

The veteran attended a VA examination in August 2006.  The 
veteran complained of tenderness at the site of the scar.  
The scar on the fourth finger adhered to underlying tissue, 
was mildly elevated, and was tender.  The skin was mildly 
atrophic.  The scar was not unstable or inflamed, and there 
was no edema or keloid formation.  There was no induration or 
inflexibility of the skin.  The scar was hyperpigmented and 
brown in color compared to surrounding skin.  That scar was 
2 centimeters in length and 1 millimeter in diameter.  He had 
full range of motion in both fingers.

At a November 2007 VA examination, the veteran reported no 
flare-ups, incoordination, excess fatigue, or lack of 
endurance.  The scar on the fourth finger was well-healed and 
slightly tender.  That scar was 2 centimeters in length.  He 
had full range of motion.  The examiner noted chronic pain 
secondary to the amputations.

The veteran is currently rated under Diagnostic Code (DC) 
7804, which provides a 10 percent evaluation for superficial 
scars which are painful on examination.  38 C.F.R. § 4.118, 
DC 7804.  A superficial scar is one not associated with 
underlying soft tissue damage.  A 10 percent evaluation may 
also be granted for a scar which is unstable, ulcerated, or 
which is tender, painful, or limits motion.  DCs 7803, 7804, 
7805.  The Board finds that a 10 percent evaluation is 
appropriate for the fourth finger scar, as it is painful and 
tender.

The Board has considered whether higher evaluations for a 
service-connected scar are available under any other 
applicable diagnostic code.  However, there is no evidence 
that the veteran's scar results in disfigurement, any 
characteristic of disfigurement, affects more than 5 percent 
of the exposed area of the body, or results in any other 
manifestation of a disorder of the skin.  Thus, there is no 
factual basis for application of any other diagnostic code 
used to evaluate skin disability.  38 C.F.R. § 4.118, DCs 
7800-7833.

The Board finds that the evidence of record does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The preponderance  is against a rating in excess of 10 
percent for the fourth finger scar.  Because the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, a rating in excess of 10 
percent cannot be granted.

2.  Fifth Finger

At a February 1998 VA examination, the veteran complained of 
the development of a cyst on the end of his little finger, 
which was an ulcer and had ruptured the evening before the 
1998 examination.  The fifth finger did have ulceration and 
pain, swelling, and associated functional impairment.  There 
was some resulting limitation of motion.  Radiologic 
examination found small bony densities that were probably the 
remnants of the bases of the distal phalanges, prominence of 
the soft tissue of both stumps of both fingers, but no 
underlying acute osseous changes.

In October 2005, the veteran was seen by a private provider 
for medical evidence to provide for this disability benefits 
claim.  The examiner recorded a history of cysts being 
removed from the right small finger three times during the 
1980s and 1990s.  On examination, the examiner found open 
areas on the small fingertip where nail remnants were 
growing, tenderness at the tip, and full range of motion.

The veteran attended a VA examination in August 2006.  The 
veteran complained of tenderness at the site of the scars.  
The scar on the fifth finger adhered to underlying tissue, 
was mildly elevated, was unstable, and was tender.  The skin 
was mildly atrophic and mildly elevated.  There was 
ulceration.  The scar was not inflamed, and there was no 
edema or keloid formation.  There was induration and 
flexibility of the skin.  The scar was hyperpigmented 
compared to surrounding skin.  That scar was 1.2 centimeters 
in length and 1 millimeter in diameter.  He had full range of 
motion in both fingers.

At a November 2007 VA examination, the veteran reported no 
flare-ups, incoordination, excess fatigue, or lack of 
endurance.  The scar on the fourth finger was well-healed and 
slightly tender.  That scar was 2 centimeters in length.  He 
had full range of motion.  The examiner noted chronic pain 
secondary to the amputations.

The Board finds that a separate 10 percent evaluation is 
appropriate for the fifth finger scar under DC 7803, as it is 
unstable.  The medical evidence shows a history of cysts, 
ulcerations, and open areas.  While this scar could also be 
rated under DCs 7804 or 7805, a more favorable result would 
not be available, as 10 percent is the maximum available 
under these codes.

The Board has considered whether higher evaluations for a 
service-connected scar are available under any other 
applicable diagnostic code.  While the veteran has 
experienced occasional limitation of motion, it is so 
infrequent that the Board finds it does not warrant an 
additional rating.  There is no evidence that the veteran's 
scars result in disfigurement, any characteristic of 
disfigurement, affect more than 5 percent of the exposed area 
of the body, or result in any other manifestation of a 
disorder of the skin.  Thus, there is no factual basis for 
application of any other diagnostic code used to evaluate 
skin disability.  38 C.F.R. § 4.118, DCs 7800-7833.

The Board finds that the evidence of record does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The preponderance supports a separate evaluation of 10 
percent for the fifth finger scar, but no higher.  Because 
the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.  Therefore, a 
rating in excess of 10 percent cannot be granted.

Service Connection for a Left Arm Disorder

Examination upon entry into service in March 1974 noted no 
abnormalities associated with the left arm.  The veteran 
reported at a February 1998 VA examination that his left arm 
symptoms began in 1974 while he was doing pull-ups in the 
service.  Service medical records are negative for any 
complaints relating to pull-ups.   The veteran has also 
contended that he injured his left arm in service when he 
rolled out of a top bunk and injured his head and neck.  
Service medical records show the veteran hit his head at the 
end of September 1975.  He was treated for the cut a few days 
later but did not complain of any neck or left arm problems.  
He was seen again at the beginning of October 1975 after 
drinking too much wine.  A scalp laceration was noted, but 
the neck and left extremity were both normal.  During the 
remainder of active service, the veteran did not complain 
about any left arm problems, despite being seen on multiple 
occasions for treatment of a right finger disability and 
other ailments.  The veteran did not report any left arm 
problems at his February 1976 discharge physical, despite 
having the opportunity to do so, and none were noted by the 
examiner.  The Board finds that the veteran's varying stories 
as to how he injured his left arm are evidence that he is 
uncertain as to the etiology of his left arm problems.  See 
Buchanon v. Nicholson, 451 F.3d 1331 (2006) (the Board may 
weigh the lack of contemporaneous medical records against a 
veteran's lay evidence, but that the lack of such records 
does not render lay evidence not credible).

The first time any sort of left arm disorder was noted was in 
March 1998, when the veteran was seen by a private provider 
for left scapula area pain and left arm and hand pain.  The 
veteran was seen again for his arm in July 1998, when the 
veteran had an accident at work that involved him catching a 
heavy load at work with his left upper extremity.  He was 
diagnosed with cervical strain with left arm radiculopathy, 
left arm strain, thoracic strain, and left shoulder strain.  
Range of motion at the left shoulder was limited with pain at 
the extremes, and there was a slight tenderness to 
palpitation of the upper arm and forearm.  He was seen for 
the injuries in August 1998, and complained of some numbness 
in the left arm.  Neurologic testing was normal.  The veteran 
attended physical therapy and was seen by a private provider 
again in October 1999.  At that time, he complained of 
residual pain and parathesias in his arms, worse on the left.  
The provider diagnosed multi-level foraminal disease and 
suggested surgery.

The veteran attended a VA examination in February 1998.  The 
veteran reported that his left arm disorder had been present 
for two or three years.  He described it as pain radiating 
down the shoulder into the left arm and hand, causing 
numbness.  The pain became worse when the weather changed or 
the veteran was physically active.  Range of motion of the 
neck did not cause pain or tenderness in the shoulder or arm.  
He did complain of numbness to the left hand with pin prick.  
Functioning of the hand was normal and no atrophy of the left 
arm was noted.  The veteran was diagnosed with complaints of 
pain and numbness involving the left arm and hand.  In 
December 2001, the examiner clarified his opinion, stating 
that the left arm disorder is not related to service.

As for the clinically diagnosed left arm strain, to the 
extent that the veteran is shown to have any such disorder, 
such evidence is reflective only of one factor in a 
successful claim of service connection.  Morton v. Principi, 
3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992) (observing that evidence of the veteran's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).  There must be a nexus to active service.

In this case, there is no medical evidence of record to 
establish that the veteran was diagnosed with a left arm 
disorder during active service.  There is no evidence of 
record that the veteran was treated for a left arm disorder 
within twelve months of his separation from service.  There 
is no evidence of record to suggest that a left arm disorder 
existed until March 1998, when the veteran first sought 
treatment for pain in that arm.
 
The absence of any diagnosis of the claimed left arm disorder 
in the service and post-service medical records until 1998, 
over twenty years after discharge from service, constitutes 
negative evidence tending to disprove the assertion that the 
veteran had a left arm disorder during his service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The lack of any 
evidence of symptoms suggestive of a left arm disorder until 
1998 is evidence which tends to show that left arm disorder 
was not incurred in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service, as evidence of whether a preexisting condition was 
aggravated by military service.  The trier of fact should 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts.  See Dambach v. Gober, 
223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability).  Although Maxson is not 
directly on point in this case, as it deals with aggravation 
in service and not service connection, it does imply that, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. 
 
In addition, the absence of evidence of a left arm disorder 
during service is supported by affirmative evidence that 
tends to show that the claimed disorder was not incurred 
during that time.  Primarily, this affirmative evidence is a 
December 2001 VA examination addendum which found that the 
left arm disorder was not related to service.  The Board 
finds that this examination is credible evidence against the 
veteran's claim.

The only evidence supporting the veteran's claims that a left 
arm disorder is related to service are the veteran's own 
statements.  The Board notes that the statements of the 
veteran and his representative to the effect that his left 
arm disorder is causally connected to his active service are 
not probative as there is no evidence in the record that he 
has any medical knowledge or expertise to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the veteran's current left 
arm disorder is in any way linked to any incident of his 
active service.  There is no competent medical opinion of 
record that provides an etiologic link, whether by causation 
or by aggravation, between the veteran's current left arm 
disorder and his active service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the veteran's left arm disorder is 
not related to his active service.  While it is apparent that 
the veteran currently experiences problems with his left arm, 
the medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of any left arm problems and 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a left arm disorder.  As such, the evidence is 
insufficient to support a grant of service connection for a 
left arm disorder. 

Compensable rating for hearing loss

Under the regulations, evaluations of hearing loss range from 
noncompensable (0 percent) to 100 percent based on the 
severity of organic impairment of hearing acuity as noted by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the 
degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85-
4.87 DC 6100 (2007).  When the issue involves a claim for an 
increased rating for hearing loss, the applicable rating will 
be determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables.  Id.

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

There are no VA outpatient treatment records or private 
treatment records known to be available that address the 
veteran's hearing loss disability.  The veteran was provided 
a VA audiometric examination in August 1991 which indicated 
the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
25
10
25
30
LEFT
        
25
20
40
        
60

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 23 decibels in the right ear with 
a speech recognition score on the Maryland CNC test of 96 
percent in the right ear.  Average puretone thresholds, at 
the 1000, 2000, 3000, and 4000 Hertz frequencies were 36 
decibels in the left with a speech recognition score on the 
Maryland CNC test of 96 percent in the left ear.  

Applying the test results of the August 1991 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is I for the right ear and I for the left 
ear.  38 C.F.R. § 4.85, Table VI (2007).  When the formula in 
Table VII for determining the disability evaluation is 
applied to these numeric designations, the result is a 0 
percent rating for the appellant's service connected hearing 
loss.  38 C.F.R. § 4.85, Table VII, DC 6100 (2007).  

There is an alternative method for rating hearing loss 
disability which can be used if the puretone thresholds at 
1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or 
higher, or if the puretone threshold at 1000 Hertz is 30 or 
less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86 
(2004).  Each ear is to be evaluated separately under this 
part of the regulations.  This provision does not apply in 
this case with the August 1991 VA examination because the 
veteran's hearing loss in either ear is not at 55 decibels or 
higher at each of the frequencies, nor is it 30 or less at 
1000 Hertz and 70 or more at 2000 Hertz.  38 C.F.R. § 4.86 
(2007).

The veteran was provided a second VA audiometric examination 
in February 1998 which indicated the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
40
25
40
45
LEFT
        
45
40
45
        
45

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 33 decibels in the right ear with 
a speech recognition score on the Maryland CNC test of 92 
percent in the right ear.  Average puretone thresholds, at 
the 1000, 2000, 3000, and 4000 Hertz frequencies were 44 
decibels in the left with a speech recognition score on the 
Maryland CNC test of 88 percent in the left ear.  

Applying the test results of the February 1998 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is I for the right ear and II for the 
left ear.  38 C.F.R. § 4.85, Table VI (2007).  When the 
formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a 0 percent rating for the appellant's service 
connected hearing loss.  38 C.F.R. § 4.85, Table VII, DC 6100 
(2007).  

As noted above, there is an alternative method for rating 
hearing loss disability which can be used if the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 
decibels or higher, or if the puretone threshold at 1000 
Hertz is 30 or less and at 2000 Hertz is 70 or more.  
38 C.F.R. § 4.86 (2004).  Each ear is to be evaluated 
separately under this part of the regulations.  This 
provision does not apply in this case with the February 1998 
VA examination because the veteran's hearing loss in either 
ear is not at 55 decibels or higher at each of the 
frequencies, nor is it 30 or less at 1000 Hertz and 70 or 
more at 2000 Hertz.  38 C.F.R. § 4.86 (2007).

The veteran was provided a third VA audiometric examination 
in May 1998 which indicated the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
40
40
40
20
45
LEFT
        
30
30
30
40
        
50

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 36 decibels in the right ear with 
a speech recognition score on the Maryland CNC test of 96 
percent in the right ear.  Average puretone thresholds, at 
the 1000, 2000, 3000, and 4000 Hertz frequencies were 38 
decibels in the left with a speech recognition score on the 
Maryland CNC test of 92 percent in the left ear.  

Applying the test results of the May 1998 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is I for the right ear and I for the left 
ear.  38 C.F.R. § 4.85, Table VI (2007).  When the formula in 
Table VII for determining the disability evaluation is 
applied to these numeric designations, the result is a 0 
percent rating for the appellant's service connected hearing 
loss.  38 C.F.R. § 4.85, Table VII, DC 6100 (2007).  

As noted above, there is an alternative method for rating 
hearing loss disability which can be used if the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 
decibels or higher, or if the puretone threshold at 1000 
Hertz is 30 or less and at 2000 Hertz is 70 or more.  
38 C.F.R. § 4.86 (2004).  Each ear is to be evaluated 
separately under this part of the regulations.  This 
provision does not apply in this case with the May 1998 VA 
examination because the veteran's hearing loss in either ear 
is not at 55 decibels or higher at each of the frequencies, 
nor is it 30 or less at 1000 Hertz and 70 or more at 2000 
Hertz.  38 C.F.R. § 4.86 (2007).

The veteran was provided a fourth VA audiometric examination 
in January 2003 which indicated the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
55
35
55
60
LEFT
        
45
40
60
        
65

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 51 decibels in the right ear with 
a speech recognition score on the Maryland CNC test of 96 
percent in the right ear.  Average puretone thresholds, at 
the 1000, 2000, 3000, and 4000 Hertz frequencies were 53 
decibels in the left with a speech recognition score on the 
Maryland CNC test of 100 percent in the left ear.  

Applying the test results of the January 2003 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is I for the right ear and I for the left 
ear.  38 C.F.R. § 4.85, Table VI (2007).  When the formula in 
Table VII for determining the disability evaluation is 
applied to these numeric designations, the result is a 0 
percent rating for the appellant's service connected hearing 
loss.  38 C.F.R. § 4.85, Table VII, DC 6100 (2007).  

As noted above, there is an alternative method for rating 
hearing loss disability which can be used if the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 
decibels or higher, or if the puretone threshold at 1000 
Hertz is 30 or less and at 2000 Hertz is 70 or more.  
38 C.F.R. § 4.86 (2004).  Each ear is to be evaluated 
separately under this part of the regulations.  This 
provision does not apply in this case with the January 2003 
VA examination because the veteran's hearing loss in either 
ear is not at 55 decibels or higher at each of the 
frequencies, nor is it 30 or less at 1000 Hertz and 70 or 
more at 2000 Hertz.  38 C.F.R. § 4.86 (2007).

The veteran was provided a fifth VA audiometric examination 
in March 2004 which indicated the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
45
45
45
60
60
LEFT
        
50
55
45
65
        
70

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 53 decibels in the right ear with 
a speech recognition score on the Maryland CNC test of 96 
percent in the right ear.  Average puretone thresholds, at 
the 1000, 2000, 3000, and 4000 Hertz frequencies were 59 
decibels in the left with a speech recognition score on the 
Maryland CNC test of 96 percent in the left ear.  

Applying the test results of the March 2004 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is I for the right ear and I for the left 
ear.  38 C.F.R. § 4.85, Table VI (2007).  When the formula in 
Table VII for determining the disability evaluation is 
applied to these numeric designations, the result is a 0 
percent rating for the appellant's service connected hearing 
loss.  38 C.F.R. § 4.85, Table VII, DC 6100 (2007).  

As noted above, there is an alternative method for rating 
hearing loss disability which can be used if the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 
decibels or higher, or if the puretone threshold at 1000 
Hertz is 30 or less and at 2000 Hertz is 70 or more.  
38 C.F.R. § 4.86 (2004).  Each ear is to be evaluated 
separately under this part of the regulations.  This 
provision does not apply in this case with the March 2004 VA 
examination because the veteran's hearing loss in either ear 
is not at 55 decibels or higher at each of the frequencies, 
nor is it 30 or less at 1000 Hertz and 70 or more at 2000 
Hertz.  38 C.F.R. § 4.86 (2007).

The veteran was provided a sixth VA audiometric examination 
in August 2006 which indicated the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
55
55
55
60
65
LEFT
        
40
50
55
60
        
70

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 59 decibels in the right ear with 
a speech recognition score on the Maryland CNC test of 92 
percent in the right ear.  Average puretone thresholds, at 
the 1000, 2000, 3000, and 4000 Hertz frequencies were 59 
decibels in the left with a speech recognition score on the 
Maryland CNC test of 96 percent in the left ear.  

Applying the test results of the August 2006 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is I for the right ear and I for the left 
ear.  38 C.F.R. § 4.85, Table VI (2007).  When the formula in 
Table VII for determining the disability evaluation is 
applied to these numeric designations, the result is a 0 
percent rating for the appellant's service connected hearing 
loss.  38 C.F.R. § 4.85, Table VII, DC 6100 (2007).  

As noted above, there is an alternative method for rating 
hearing loss disability which can be used if the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 
decibels or higher, or if the puretone threshold at 1000 
Hertz is 30 or less and at 2000 Hertz is 70 or more.  
38 C.F.R. § 4.86 (2004).  Each ear is to be evaluated 
separately under this part of the regulations.  This 
provision does apply in this case with the August 2006 VA 
examination because the veteran's hearing loss in the right 
ear is at 55 decibels or higher at each of the frequencies.  
Applying this provision the Roman numeric designation for the 
right ear is IV.  38 C.F.R. § 4.85, Table VIA (2007). When 
the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations (IV and 
I), the result is a 0 percent rating for the appellant's 
service connected hearing loss.  38 C.F.R. § 4.85, Table VII, 
DC 6100 (2007).  

The veteran was scheduled for another VA examination in 
November 2007, but the examiner was unable to obtain any 
reliable results from that examination.  The examiner noted 
that the veteran would not or could not provide accurate, 
consistent, repeatable volunteered responses to presented 
speech and pure tone air conduction stimuli which could be 
used for rating purposes.

The veteran did testify about the effect his hearing loss has 
had on him, including at his job as a security guard, 
although he did indicated he was still employed.  He 
testified that he had difficulty driving and difficulty 
understanding every day speech.

Applying the above, the Board finds that under the schedular 
criteria, the appellant is entitled to a 0 percent rating for 
his service connected bilateral hearing loss.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85-4.87, DC 6100 
(2007).  There is no evidence that the schedular criteria are 
not applicable or accurate.  The veteran was provided six VA 
examinations that all showed no compensable hearing loss.  
The fact that the most recent examination did not lead to 
ratable results does not prevent the Board from determining 
that a non-compensable rating is warranted.  All of the other 
VA examinations were in agreement.





ORDER

Entitlement to an evaluation of 10 percent for a scar of the 
fifth finger is granted.

Entitlement to an evaluation in excess of 10 percent for a 
scar of the right ring finger is denied.

Entitlement to service connection for a left arm disorder is 
denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


